DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Patent Trial and Appeal Board’s decision issued on 11/02/2021 and Examiner’s initiated interview held on 01/13/2022.

Status of Claims
	According to claims filed on 06/07/2019 which were the basis for the aforementioned Patent Trial and Appeal Board’s decision, claims 1, 8 and 15 were amended; claims 2-3, 5-6, 9-10, 12-13, 16-17 and 19-20 were canceled; claims 1, 4, 7-8, 11, 14-15 and 18 remained pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Farshad Farjami (Reg. No. 41,014) on 01/13/2022.





Claims
The listing of claims below will replace all prior versions, and listings, of claims in the present application.

LISTING OF CLAIMS:
Claim 1 (Currently Amended):  A system comprising:
a computing platform including a hardware processor and a system memory;
a content redirection software code stored in the system memory;
the hardware processor configured to execute the content redirection software code to:
playout a primary content being received from a first source and carried by a programming stream to a client device over a packet-switched network (PSN);
track a playout status, including a frame location, of the primary content being played out to the client device over the PSN;
detect a pause in playout of the primary content being received from the first source, due to receipt of an interrupt content from a second source;
save the playout status of the primary content being tracked, due to receipt of the interrupt content from the second source, the playout status including the frame location and a first PSN address of the first source of the primary content;
playout the interrupt content to the client device over the PSN as a substitute content for 
detect completion of [[the]] playout of the interrupt content;
in response to detecting the completion, return to the primary content after the pause using the saved first PSN address of the first source of the primary content; and
resume [[the]] playout of the primary content at the saved frame location by receiving the primary content from the saved first PSN address of the first source of the primary content.
Claims 2-3 (Cancelled)
Claim 4 (Previously Presented):  The system of claim 1, wherein the frame location coincides with the pause.
Claims 5-6 (Cancelled)
Claim 7 (Currently Amended):  The system of claim 1, wherein the interrupt content comprises at least one of breaking news, an emergency broadcast, an AMBER alert, a traffic alert, [[and]] or a weather alert.
Claim 8 (Currently Amended):  A method for use by a system including a computing platform having a hardware processor and a system memory storing a content redirection software code, the method comprising:
playing out, using the hardware processor, a primary content being received from a first source and carried by a programming stream to a client device over a packet-switched network (PSN);

detecting, using the hardware processor, a pause [[to]] in the playing out of the primary content being received from the first source, due to receipt of an interrupt content from a second source;
saving, using the hardware processor, the playout status of the primary content being tracked, due to receipt of the interrupt content from the second source, the playout status including the frame location and a first PSN address of the first source of the primary content;
playing out, using the hardware processor, the interrupt content to the client device over the PSN as a substitute content for the primary content that was being carried by the programming stream, the interrupt content being received from a second PSN address of the second source;
detecting, using the hardware processor, completion of the playing out of the interrupt content;
in response to detecting the completion, returning, using the hardware processor, to the primary content after the pause using the saved first PSN address of the first source of the primary content; and
resuming, using the hardware processor, the playing out of the primary content at the saved frame location by receiving the primary content from the saved first PSN address of the first source of the primary content.
Claims 9-10 (Cancelled)
Claim 11 (Previously Presented):  The method of claim 8, wherein the frame location coincides with the pause.
Claims 12-13 (Cancelled)
Claim 14 (Currently Amended):  The method of claim 8, wherein the interrupt content comprises at least one of breaking news, an emergency broadcast, an AMBER alert, a traffic alert, [[and]] or a weather alert.
Claim 15 (Currently Amended):  A computer-readable non-transitory medium having stored thereon instructions, which when executed by a hardware processor of a system, instantiate a method comprising:
playing out a primary content being received from a first source and carried by a programming stream to a client device over a packet-switched network (PSN);
tracking a playout status, including a frame location, of the primary content being played out to the client device over the PSN;
detecting a pause [[to]] in the playing out of the primary content being received from the first source, due to receipt of an interrupt content from a second source;
saving the playout status of the primary content being tracked, due to receipt of the interrupt content from the second source, the playout status including the frame location and a first PSN address of the first source of the primary content;
playing out the interrupt content to the client device over the PSN as a substitute content for the primary content that was being carried by the programming stream, the interrupt content being received from a second PSN address of the second source;

in response to detecting the completion, returning to the primary content after the pause using the saved first PSN address of the first source of the primary content; and
resuming the playing out of the primary content at the saved frame location by receiving the primary content from the saved first PSN address of the first source of the primary content.
Claims 16-17 (Cancelled)
Claim 18 (Previously Presented):  The computer-readable non-transitory medium of claim 15, wherein the frame location coincides with the pause.
Claims 19-20 (Cancelled)







Allowable Subject Matter
Claims 1, 4, 7-8, 11, 14-15 and 18 are allowed.

Examiner’s Statement of Reasons of Allowance
See the Patent Trial and Appeal Board’s decision mailed on 11/02/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423